Per Curiam.
On December 14, 1977, the City of Utica filed a pétition with the Michigan State Boundary Commission seeking the annexation of approximately one-half square mile of land located in Shelby Township. During the commission’s proceedings, evidence was introduced showing that the township had water capacity of 27 million gallons per day, of which 1.3 million gallons were used. Its sewer capacity was 8.8 million gallons per day, of which 0.2 million gallons were used.
The commission’s summary of proceedings, finding of fact, and order were issued on December 11, 1980. Among the information noticed by the commission was the following:
"19. Utica provides water and sewer service to virtually all of the city while Shelby provides varying degrees of water and sewer service to scattered portions of the township;
"20. The city has sewer and water lines of adequate size approximately 1000 feet from the proposed area and states that it could have service in part of the area within 6 weeks;
"21. Such service flowing to the west would require lift stations on the sewer system since the natural flow is to the east.
"22. The township has water service in the northern portion of section 35, with mains of adequate size to extend and service the proposed area;
"23. The township has been exploring several methods of extending sewer service to the area during the last three years;
*653"24. The township is presently attempting to negotiate contracts with Washington and Macomb Townships that would give them the ability and capacity to service the area in approximately 2 years;
"25. Property owners in the proposed area testified that they desire and need sewer service to develope [sic] their property;
"32. Shelby Township has the potential of ultimately providing water service to 85% of the land area of the township through existing contract and capacities;
"33. Shelby Township presently provides sewer service to approximately 6% of the township land area that contains 11,600 residents which is less than 1/3 of the townships current estimated population of 38,000.”
The commission granted Utica’s request finding that the township was not exempt from annexation:
"Shelby Township does not meet the standard of subsection (l)(f) of 1978 PA 591, as it serves only about 6% of the township land area and less than 1/3 of the townships [sic] total population with sewer.”
On January 8, 1981, Shelby Township filed an appeal to the circuit court. The circuit judge found that the commission erred in interpreting the language of MCL 42.34; MSA 5.46(34) to permit the annexation of property within the township. The City of Utica and the commission appeal as of right the circuit judge’s order reversing the commission’s order.
The circuit judge set aside the commission’s decision, finding that "[w]hen dealing with exemptions from annexation [rather than annexation itself] * * * the State Boundary Commission [has no] authority to inject any standard other than that contained in the statute”. The statute, MCL *65442.34(1); MSA 5.46(34)(1), states "a township * * * incorporated [after June 15, 1978] as a charter township that complies with the following standards, shall be exempt from annexation to any contiguous city”. The only standard that respondents claim Shelby Township does not comply with is:
"(f) Provides water and or sewer services by contract or otherwise.”1
Respondents argue that the trial judge erred in finding that the commission had improperly construed the language of MCL 42.34(1); MSA 5.46(34)(1). They assert that the court should have given greater deference to the administrative agency’s interpretation of the statutory language. Although the courts should give some deference to an agency’s interpretation of a statute it is entrusted to enforce, Detroit Automobile Inter-Ins Exchange v Comm’r of Ins, 119 Mich App 113, 120; 326 NW2d 444 (1982), administrative interpretations not of long standing are not given great deference. People v Dunn, 104 Mich App 419, 425; 304 NW2d 856 (1981). The circuit court was therefore not in error by failing to give greater weight to the commission’s analysis of the statute in the instant case.
An administrative interpretation of a statute is not conclusive and cannot be used to overcome the plain meaning of the statute. People v Dunn, supra, p 425. If the wording of a statute is unambiguous, its provisions will be applied as written. *655Dussia v Monroe County Employees Retirement System, 386 Mich 244; 191 NW2d 307 (1971); Avon Twp v State Boundary Comm, 96 Mich App 736, 743; 293 NW2d 691 (1980), lv den 410 Mich 853 (1980); St Joseph Twp v State Boundary Comm, 101 Mich App 407, 414; 300 NW2d 578 (1980). When the language of the statute creates a doubt, it is given a reasonable construction looking to its purpose. Spartan Asphalt Paving Co v Grand Ledge Mobile Home Park, 400 Mich 184; 253 NW2d 646 (1977).
The commission erred in interpreting MCL 42.34(1); MSA 5.46(34)(1). The commission specifically noticed that the township has the capacity to provide adequate water service.2 They found, however, that the township was not exempt from annexation because it failed to provide adequate sewer service. The statute clearly does not require the township to provide both water and sewer services. The statute only requires that the township provide water or sewer services. Utica’s argument that the amendment adding "or both” creates an ambiguity is totally without merit.3
Respondents also argue that the commission properly imposed a reasonable standard on the interpretation of the statute. One of the commissioners had served on the Governor’s Study Committee for the proposed amendment. He stated that it was his interpretation that the amendment intended that a township that provides similar *656services as a city would be exempt from annexation. He felt that the statute required that the township provide these services to about 85% of its residents. He added that providing these services to 50% of the residents would not have satisfied the requirements of the statue.4
Such a rigid standard to quality for exemption from annexation was not included in the amendment. The clear and unambiguous intent of the Legislature was to considerably limit the power of a city or village to annex contiguous township property. Avon Twp v State Boundary Comm, supra, p 742. Before the amendments in 1978, the statute gave cities and villages liberal power to annex land from townships.
Respondents argue that the standard the commission imposed upon this statute is necessary to prevent a township from gaining exemption from annexation by providing token services. Shelby Township provides far more than token water and sewer services. A township that only provided token services would not be exempt under this statute since courts will depart from a literal construction of a statute when such a construction would produce absurd and unjust results. Salas v Clements, 399 Mich 103; 247 NW2d 889 (1976). There is no need to depart from a literal construction of the statute in this case since it would not produce absurd and unjust results.
The Attorney General has previously indicated that somewhat less than urban quality services would satisfy the requirements of MCL 42.34; MSA 5.46(34). OAG 1980, No 5772, p 962. In that opinion, the Attorney General found that one police officer for a township with 2,500 residents would *657satisfy MCL 42.34(l)(g); MSA 5.46(34)(l)(g). Shelby Township provides approximately one-third of its residents with sewer services. It appears that the only obstacle in the way of full sewer service is voter approval. Shelby Township also has the current capacity to provide virtually all of its residents with water services. Considering these facts, the circuit court correctly found that Shelby Township complied with MCL 42.34(l)(f); MSA 5.46(34)(l)(f) and was, therefore, exempt from annexation.
Affirmed.

 The Legislature amended MCL 42.34(1); MSA 5.46(34)(1) by 1978 PA 591 to read:
"(f) Provides water or sewer services, or both by contract or otherwise.”
This amendment does not affect the outcome of our decision.


 Respondents argue that the commision made a typographical error in this finding. The record does not support their contention.


 The Legislature apparently resolved any ambiguity in an amendment to the statute. See fn 1, supra. In keeping with their argument, the City of Utica claims that the commission found that the township provided inadequate water services. This is a misstatement of fact. The commission made no such findings. To the contrary, as previously noted, it appears that the commission found that the township provided adequate water services.


 All of the commissioners did not agree with this commissioner’s interpretation of the statute.